                                                                                  JS-6
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

 Case No.         EDCV 20-00825-CJC-(SHKx)                          Date       June 30, 2021
 Title            Lucio Heredia v. Wabash National Corporation


 Present: The Honorable          CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                Karlen Dubon                        None Reported                         __________
                Deputy Clerk                   Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                     None Present


 PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION WITH PREJUDICE
                           ON STIPULATION TO DISMISS CASE

       The Court, having been advised by the Defendant that this action has been resolved by
a Stipulation to Dismiss [21], hereby orders this action dismissed with prejudice. The Court
hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                      -       :       -
                                                    Initials of Deputy Clerk    kdu




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
